DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 111082185 A (hereinafter CN’185 – translation attached and relied upon below).
With respect to claim 1, CN’185 teaches a battery submodule (Figure 3) comprising:
a container (5);
a battery stack (4) formed of one or more battery cells (4) provided within the container (5); and a phase change material (3) provided within the container (5), wherein the phase change material (3) is configured to absorb heat released from the battery stack (4).
Regarding limitations recited in claim 13 which are directed to a manner of operating disclosed device, neither the manner of operating (i.e. wherein the phase change material includes a material that undergoes a phase change at a specific temperature that is less than a critical temperature at which the battery submodule experiences a thermal runaway) a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2020/0067152) in view of CN 111082185 A (hereinafter CN’185).
With respect to claim 1, Jeon teaches a battery submodule (Figure 3) comprising:
a battery stack (100) formed of one or more battery cells (110); and a phase change material (M), wherein the phase change material (M) is configured to absorb heat released from the battery stack (100).
Jeon fails to teach a container and a battery stack provided within the container.  CN’185 teaches a container (5); a battery pack (4) formed of one or more battery cells (4) provided within the container (5); and a phase change material (3) provided within the container (5) in order to provide a means for carrying the battery pack.
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the battery module of Jeon with a container such that the battery module and the phase change material are positioned within the container, as taught by CN’185, in order to provide a means for carrying the battery module.
With respect to claim 2, Jeon teaches wherein the phase change material (M) includes one or more solid layers of phase change material stacked with the one or more battery cells (110) (as illustrated in Figure 3).
With respect to claim 3, Jeon teaches wherein the one or more solid layers of phase change material (M) are provided between the one or more battery cells (110) (as illustrated).
With respect to claim 4, CN’185 further teaches wherein the one or more solid layers of phase change material (3) are provided on a top or bottom surface of the battery stack (4) (as illustrated in Figure 3).
With respect to claim 5, CN’185 further teaches wherein the one or more solid layers of phase change material (3) are provided one or more side/bottom surfaces of the battery stack (4) (as illustrated in Figure 3).
With respect to claim 8, Jeon teaches one or more insulation layers (Figure 3, 121) stacked with the one or more battery cells (110).


Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2020/0067152) in view of CN 111082185 A (hereinafter CN’185), as applied to claim 1 above, and further in view of JP 2016524281 (hereinafter JP’281).
With respect to claim 6, modified Jeon discloses all claim limitations as set forth above but fails to teach wherein the phase change material includes a predetermined amount of liquid phase change material provided within the container, wherein the battery stack is at least partially immersed in the liquid phase change material.  JP’281 teaches a battery module within a container (Figure 4), a phase change material includes a predetermined amount of liquid phase change material/liquid provided within the container, wherein the battery stack is at least partially immersed in the liquid phase change material/liquid (as illustrated) (Abstract) in order to provide optimal heat exchange and cooling effect.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the phase change material include a predetermined amount of liquid phase change material provided within the container, wherein the battery stack is at least partially immersed in the liquid phase change material in modified Jeon, as taught by JP’281, in order to provide optimal heat exchange and cooling effect.
With respect to claim 7, though JP’281 is silent regarding the predetermined amount of liquid phase change material provided within the container, wherein the predetermined amount is about 1 milliliter to about 30 milliliters.  One of ordinary skill in the art would have arrived at the effective amount of liquid phase change material to be provided in the container, by routine experimentation, such that the predetermined amount is about 1 milliliter to about 30 milliliters, sufficient to achieve the desired cooling depending upon the size of the battery module and the size of the container.  
With respect to claim 9, modified Jeon discloses all claim limitations as set forth above but fails to teach wherein the phase change material (M) envelops the battery stack in the container.  JP’281 teaches a battery cell within a container (Figure 4), wherein a phase change material/(cooling liquid) envelops the battery cell in the container (Abstract) in order to provide optimal heat exchange and cooling effect.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the phase change material envelop the battery module in modified Jeon, as taught by JP’281, in order to provide optimal heat exchange and cooling effect.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2020/0067152) in view of CN 111082185 A (hereinafter CN’185), as applied to claim 1 above, and further in view of Jarvis et al. (US 2017/0170439).
With respect to claim 10, modified Jeon discloses all claim limitations as set forth above but fails to teach wherein at least one layer in the battery stack is impregnated with the phase change material.  Jarvis teaches a battery stack comprising at least one layer impregnated with the phase change material (para. [0093]-[0094]) (Figures 53A & 53B) in order to provide an energy storage device capable of absorbing thermal energy (para. [0093]-[0094]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the battery stack of modified Jeon with at least one layer impregnated with the phase change material, as taught by Jarvis, in order to provide an energy storage device capable of absorbing thermal energy.
With respect to claim 11, Jarvis further teaches wherein the phase change material includes intumescent coating (para. [0093]-[0094], [0196], [0207]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2020/0067152) in view of CN 111082185 A (hereinafter CN’185), as applied to claim 1 above, and further in view of Wyatt et al. (US 2015/0037649).
With respect to claim 12, modified Jeon discloses all claim limitations as set forth above but fails to teach wherein the container is configured to compress the battery stack and the phase change material provided therein.  Wyatt teaches a battery stack (116) and phase change material (124) positioned within a container, wherein the container is configured to compress the battery stack and the phase change material provided therein via compression plates (100 & 102) (para. [0135]-[0137] and [0196]) in order to increase the thermal contact amongst the battery stack and phase change material.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to configure the container in modified Jeon to compress the battery stack and the phase change material provided therein, as taught by Wyatt, in order to increase the thermal contact amongst the battery stack and phase change material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							11/5/2022Primary Examiner, Art Unit 1725